STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

MURRAY AMERICAN ENERGY, INC.,
                                                                                 FILED
Employer Below, Petitioner
                                                                               May 20, 2021
                                                                             EDYTHE NASH GAISER, CLERK
vs.)   No. 20-0289 (BOR Appeal No. 2054601)                                  SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
                   (Claim No. 2019019922)

LANCE R. DORNON,
Claimant Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Murray American Energy, Inc., by Counsel Aimee M. Stern, appeals the decision
of the West Virginia Workers’ Compensation Board of Review (“Board of Review”). Lance R.
Dornon, by Counsel J. Thomas Greene Jr. and T. Colin Greene, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
March 20, 2019. The Workers’ Compensation Office of Judges (“Office of Judges”) reversed the
decision in its September 10, 2019, Order and held the claim compensable for right knee sprain.
The Order was affirmed by the Board of Review on April 14, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W.Va. Code § 23-5-15, in relevant part, as follows:

       (b) In reviewing a decision of the board of review, the supreme court of appeals
       shall consider the record provided by the board and give deference to the board’s
       findings, reasoning and conclusions[.]

               ....

                                                 1
       (d) If the decision of the board effectively represents a reversal of a prior ruling of
       either the commission or the Office of Judges that was entered on the same issue in
       the same claim, the decision of the board may be reversed or modified by the
       Supreme Court of Appeals only if the decision is in clear violation of constitutional
       or statutory provisions, is clearly the result of erroneous conclusions of law, or is
       so clearly wrong based upon the evidentiary record that even when all inferences
       are resolved in favor of the board’s findings, reasoning and conclusions, there is
       insufficient support to sustain the decision. The court may not conduct a de novo
       re-weighing of the evidentiary record. . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 775 S.E.2d 458, 463-64 (2015). As
we previously recognized in Justice v. West Virginia Office Insurance Commission, 230 W. Va.
80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions of law arising
in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of Ins. Comm’r, 227
W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Dornon, a coal miner, injured his right knee in the course of his employment on March
7, 2019. A treatment note from Wheeling Hospital the following day indicates Mr. Dornon stated
that he was using a jackhammer at work the prior day. He stated that he twisted his knee while
using the jackhammer and stepping on and off of the platform. X-rays showed no acute findings.
Mr. Dornon was diagnosed with right knee sprain.

        The March 8, 2019, Employees’ and Physicians’ Report of Injury indicates Mr. Dornon
was injured while getting on and off of a bolter on March 7, 2019. The physicians’ section
indicated he sustained a right knee sprain as a result of an occupational injury. The Ohio County
Coal Company Report of Injury was also completed that day and indicates Mr. Dornon stated that
he did not know how he was injured. He asserted that he developed right knee pain while he was
at work. He worked his entire shift and reported the injury to his supervisor at the end of his shift.
The claims administrator rejected the claim on March 20, 2019.

        Mr. Dornon testified in a March 21, 2019, deposition that on the day he was injured, he
was bolting at work. The area that he was working was high off of the ground and required him to
jump on and off of the bolt head, about two to two and a half feet high. Mr. Dornon stated that he
hurt his knee while stepping down. He testified that he completed his shift and reported the injury
to his supervisor as soon as he saw him. Mr. Dornon denied any knee problems prior to the
compensable injury. He stated that he initially reported a twisting injury because he that the uneven
ground and stepping up and down caused the injury.

        The Office of Judges reversed the claims administrator’s rejection of the claim and held
the claim compensable for right knee sprain in its September 10, 2019, Order. The Office of Judges
found that it was more likely than not that Mr. Dornon sustained a right knee injury at work on
March 7, 2019. It stated that he consistently described his injury in the emergency room, report of
injury, and deposition. The Board of Review adopted the findings of fact and conclusions of law
of the Office of Judges and affirmed its Order on April 14, 2020.

                                                  2
         After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Pursuant to West Virginia Code § 23-4-1, employees who
receive injuries in the course of and as a result of their covered employment are entitled to benefits.
For an injury to be compensable it must be a personal injury that was received in the course of
employment, and it must have resulted from that employment. Barnett v. State Workmen’s Comp.
Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970). The evidence indicates Mr. Dornon sustained a
right knee sprain while stepping off of a platform in the course of his employment. Therefore, the
decision of the Board of Review is affirmed.




                                                                                            Affirmed.
ISSUED: May 20, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  3